 Case 1:20-mj-00154-LB Document 5 Filed 02/18/20 Page 1 of 2 PageID #: 17


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District ofNew York

NJM                                                 271 Cadman Plaza East
F. #2017R01253                                      Brooklyn, New York 11201



                                                    February 18, 2020

By E-mail


The Honorable Vera M. Scanlon
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Jose Battle §t al.
                      Docket No. 20-MJ-154(LB)


Dear Judge Scanlon:

             The government respectfully moves for an order partially unsealing the
complaint and arrest warrants in the above-captioned matter, insofar as they relate to the
defendants JOSE BATTLE and BRIAN JACKSON.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:                /s/
                                                    Nicholas J. Moscow
                                                   Assistant U.S. Attorney
                                                   (718)254-6212
Enclosure


cc:    Clerk of Court(by ECF)
       Defense Counsel(by ECF)
 Case 1:20-mj-00154-LB Document 5 Filed 02/18/20 Page 2 of 2 PageID #: 18




NJM
F.# 2017R01253


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                     X


UNITED STATES OF AMERICA                           PROPOSED ORDER
       - against -                                 20-MJ-154(LB)
JOSE BATTLE.etaL.

                     Defendants.


                                     X



              Upon the application of RICHARD P. DONOGHUE,United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Nicholas J.

Moscow,for an order partially unsealing the complaint and arrest warrants in the above-

captioned matter.

              WHEREFORE,it is ordered that the complaint and arrest warrants in the

above-captioned matter be unsealed insofar as they relate to the defendants JOSE BATTLE

and BRIAN JACKSON.



Dated: Brooklyn, New^ork
       February \ ^      ,2020



                                          HONORABLE VERA M. SCANLON
                                          UNITED STATES MAGISTRATE JUDGE
                                          EASTERN DISTRICT OF NEW YORK
